Citation Nr: 1414731	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot disability to include plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 




INTRODUCTION

The Veteran had active military service from April 1989 to January 1999, from April 2003 to August 2003, and from November 2003 to March 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his May 2009 notice of disagreement, the Veteran specifically stated that if the RO continued to deny his claim that he would like to invoke his right for a local hearing with the Board.  As such, a Travel Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.  He and his representative should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


